DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,245,689 to Devlin M. Gualtieri (hereinafter “Gualtieri”) in view of U.S. Patent No. 3,281,363 to Geller, et al. (“Geller”) and further in view of U.S. Patent No. 5,756,225 to Morris, et al. (“Morris”). 
Regarding claim 1, Gualtieri teaches a method of manufacturing a garnet type crystal (see, e.g., the Abstract, Figs. 1-9, and entire reference)
represented by (Tb3-x-yRxBiy)AI5O12, wherein R is one or more elements selected from Y or a lanthanoid, the lanthanoid is selected from La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, or Lu, 3–x–y > 0, 0 ≤ x, and 0 ≤ y (see, e.g., col. 5, l. 35 to col. 8, l. 56 as well as Example 1 in col. 8, l. 59 to col. 10, l. 2 which teach the growth of an aluminum garnet waveguide having the composition Tb1.63Lu1.37Al5O12 which falls within the claimed range with R being Lu, x = 1.37, and 3 – 1.37 = 1.63 being > 0), 
the method comprising bringing a raw material solution into contact with a substrate formed of a crystal and performing liquid phase epitaxial growth (see, 
Gualtieri does not explicitly teach that y > 0.05 and 3 – x – y > 0 such that the (Tb3-x-yRxBiy)AI5O12 compound contains bismuth.  However, in Figs. 1-5 and col. 1, l. 35 to col. 6, l. 45 as well as elsewhere throughout the entire reference Geller teaches a method of producing Bi-substituted garnet crystals.  In col. 1, ll. 35-49 and col. 1, l. 71 to col. 2, l. 29 Geller specifically teaches that the addition of Bi to a garnet-type crystal was found to lower the temperature necessary to produce the garnet phase by fifty up to several hundred degrees with col. 2, ll. 10-25 teaching the use of Bi in amounts ranging from y = 0.05 to 1.5 with the maximum Bi substitution being 50%.  Figures 1-4 and associated descriptive text show that the addition of Bi also changes the lattice parameter a without significantly changing the spontaneous magnetization nB.  Thus, in view of the teachings of Geller an ordinary artisan would be motivated to include at least a small amount of Bi in the amount of y = 0.05 up to 1.5 to the Tb1.63Lu1.37Al5O12 aluminum garnet of Gualtieri in order to lower the process temperature and/or to control the lattice parameter to within a predetermined value necessary for epitaxial growth.  
Gualtieri and Geller do not explicitly teach that that a substrate formed of a Dy3Al5O12 crystal is used for liquid phase epitaxial growth.  However, in Example 1 in col. 6, l. 1 to col. 8, l. 41 Morris teaches methods of growing an epitaxial layer of a rare earth-substituted aluminum garnet on a crystalline substrate with a predetermined lattice mismatch between the film and substrate.  Morris teaches that for at least some applications it is preferred that there be a certain amount of compressive strain in the 3Al5O12 body is utilized as the substrate for the growth of a Dy2.24Gd0.76Al5O12 or YAl4.52Sc0.48O12 epitaxial layer.  Thus, in view of the teachings of Morris an ordinary artisan would readily recognize that a Dy3Al5O12 crystal may serve as a suitable substrate for liquid phase epitaxial growth of the Tb1.63Lu1.37Al5O12 composition utilized by Gualtieri with the motivation for doing so being to provide the lattice mismatch necessary to produce the desired amount of strain for a particular application.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 3, Gualtieri teaches that an Al element is present in the raw material solution in an amount to be from 3.0 to 20.0 times an amount of a Tb element (see, e.g., Example 1 in col. 8, l. 59 to col. 10, l. 2 which teaches that the molar fraction of Al in the raw material solution is about 5.3 times an amount of Tb (i.e., 0.02631/0.00498 = 5.3)).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gualtieri in view of Geller and further in view of Morris and still further in view of U.S. Patent Appl. Publ. No. 2012/0200920 to Sanada, et al. (“Sanada”). 
Regarding claim 2, Gualtieri, Geller, and Morris do not explicitly teach that Tb4O7 and AI2O3 are dissolved in the raw material solution at ratios of from 1.0 to 5.0 mol% and from 30.0 to 40.0 mol%, respectively.  However, the Table in Example 1 in in col. 8, l. 59 to col. 10, l. 2 of Gualtieri teaches an embodiment in which an aluminum garnet having the composition Tb1.63Lu1.37Al5O12 is prepared from 2.631 mol. % Al2O3 and 0.498 mol. % Tb2O3.  Then in Fig. 2 and ¶¶[0060]-[0078] Sanada discloses an analogous method of producing a terbium gallium garnet crystal from a raw material comprised of terbium oxide (Tb4O7) and aluminum oxide (AI2O3) powders.  In ¶¶[0064]-[0066] Sanada specifically teaches that the blending ratio of the Tb4O7 and AI2O3 powders is determined based on the composition of the single crystal to be grown and is normally 18 to 30 mol. % Tb4O7 and 35 to 55 mol. % AI2O3.  Thus, in view of the combined teachings of Gualtieri and Sanada an ordinary artisan would readily recognize that the ratio of the Tb4O7 and AI2O3 powders determines the composition of the single crystal to be grown and, as such, is a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal molar composition of Tb4O7 and AI2O3 (including within the claimed ranges of 1 to 5 mol. % Tb4O7 and 30 to 40 mol. % AI2O3) necessary to produce an aluminum garnet crystal having the desired composition. 

Response to Arguments
Applicant’s arguments filed March 5, 2021, have been considered, but they are unpersuasive.  
2 and Fe3.  See applicants’ 3/5/21 reply, pp. 4-5.  Applicant’s argument is noted, but is unpersuasive as col. 1, ll. 35-38 of Geller specifically refers to the generic substitution of bismuth into synthetic garnets in general, rather than specifically in yttrium iron garnet.  This is further reinforced by col. 1, ll. 41-43 which specifically teach that “[s]imilar results are found with bismuth substitutions in other synthetic garnets.”  Thus, the teachings of Geller suggest that the addition of bismuth to a synthetic garnet has the benefit of lowering the growth temperature.  It is noted that although Geller teaches the substitution in bismuth in iron garnet as a preferred embodiment, this does not amount from a teaching way from the incorporation of bismuth in other garnets such as the Tb1.63Lu1.37Al5O12 compound of Gaultier.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Thus, although the Tb1.63Lu1.37Al5O12 compound of Gaultier does not specifically contain iron, the teachings of Geller suggest that the addition of bismuth may reduce the temperature necessary to produce the garnet phase by fifty to several hundred degrees and/or can be used to tailor the lattice parameter of the Tb1.63Lu1.37Al5O12 compound of Gaultier to within a preferred range for epitaxial growth.  The Examiner’s position is further supported by at least Figs. 1-3 and Sections 2-4 on pp. 540-43 of a publication to Zorenko, et al. entitled "Bi3+ -Ce3+ energy transfer and luminescent properties of LuAG:Bi,Ce and YAG:Bi,Ce single crystalline films," Journal of Luminescence, Vol. 134, pp. 539-43 (2013) (Zorenko) which is introduced as evidence.  2 or Fe3) causes controllable changes in the absorption, cathodoluminescence, and excitation spectra.  It therefore is the Examiner’s position that a person of ordinary skill in the art would look to the teachings of Geller and would be motivated to incorporate bismuth in the Tb1.63Lu1.37Al5O12 compound of Gaultier in amounts ranging between y = 0.05 and 1.5 in order to, for example, lower the temperature necessary to produce the garnet phase by fifty to several hundred degrees and/or to tailor the lattice parameter.  Even if there is no improvement in the magnetic properties of the Tb1.63Lu1.37Al5O12 compound of Gaultier as a result of adding bismuth, even a significant reduction in the temperature necessary to produce the garnet phase as a result of adding bismuth is sufficient motivation for adding bismuth in an amount corresponding to y > 0.05 as recited in the context of amended claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714